Name: Commission Regulation (EEC) No 3678/91 of 17 December 1991 amending Regulation (EEC) No 1765/91 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Spain and between Spain and third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/22 Official Journal of the European Communities 18 . 12. 91 COMMISSION REGULATION (EEC) No 3678/91 of 17 December 1991 amending Regulation (EEC) No 1765/91 laying down die level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Spain and between Spain and third countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1765/91 (2) fixed the level of the accession compensatory amounts for milk and milk products applicable during the 1991 /92 milk year in trade with Spain, Whereas Council Regulation (EEC) No 2685/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EEC) No 3537/91 (4), groups all fresh cheeses under heading CN 0406 10 as from 1 January 1992 ; whereas the text of Regulation (EEC) No 1765/91 should accordingly be adapted as from the same date : HAS ADOPTED THIS REGULATION : Article 1 Codes CN 0404 10, ex 0406 10, ex 0406 90 91 , ex 0406 90 93, ex 0406 90 97 and ex 0406 90 99 and foot ­ notes 2 and 10 in the Annex to Regulation (EEC) No 1765/91 are hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3. 1986, p. 23. (2) OJ No L 158, 22. 6. 1991 , p. 28 . (3) OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 335, 6. 12. 1991 , p. 9 . 18 . 12. 91 Official Journal of the European Communities No L 349/23 ANNEX CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other swetening matter : 0404 90  other (u):   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 11     not exceeding 1,5 % 30,24 0404 90 13     exceeding 1,5 % but not exceeding 27 % 22,35 0404 90 19     exceeding 27 %    exceeding 42 % and of a fat content, by weight : 19,86 0404 90 31     not exceeding 1,5 % 30,24 0404 90 33     exceeding 1,5 % but not exceeding 27 % 22,35 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 %, and of a fat content, by weight : 19,86 0404 90 51     not exceeding 1 ,5 % 0,3024 per kg (4) 0404 90 53  exceeding 1,5 % but not exceeding 27 % 0,2235 per kg (4) 0404 90 59     exceeding 27 %    exceeding 42 % and of a fat content by weight : 0,1986 per kg (4) 0404 90 91     not exceeding 1,5 % 0,3024 per kg (4) 0404 90 93     exceeding 1,5 % but not exceeding 27 % 0,2235 per kg (4) 0404 90 99     exceeding 27 % 0,1986 per kg (4) 0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % :   of a fat content, by weight, of less than 80 % 0,1 184 OH of a fat content, by weight :    of at least 80 %, but less than 82 % 9,30 O of at least 82 %, but less than 84 % 9,71 H    of at least 84 % 0,1 184 OH 0405 00 90  other 0,1 184 OH 0406 Cheese and curd : ex 0406 10  Fresh (unripened or uncured) cheese ; including whey cheese, and curd (not including salted riccotta and cheese made exclusively from sheep's or goat's milk) : ex 0406 10 20   of a fat content, by weight, not exceeding 40 % :    of a water content, by weight, exceeding 47 %, but not exceeding 72 %, of the non-fatty matter 20,89   other 14,97 No L 349/24 Official Journal of the European Communities 18 . 12. 91 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 0406 10 80   other 15,30 ex 0406 90 35    Kefalotyri 20,82 ex 0406 90 37    Finlandia 20,82 ex 0406 90 39    Jarlsberg other : 20,82 0406 90 50     cheese of sheep's milk or buffalo milk in con ­ tainers, containing brine, or in sheep or goatskin bottles     other :      of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % :  0406 90 61 Grana Padano, Parmigiano-Reggiano  0406 90 63        Fiore Sardo, Pecorino  ex 0406 90 69 _______ other 19,96       exceeding 47 % but not exceeding 72 % 20,82 ex 0406 90 93       exceeding 72 % 14,97 ex 0406 90 99        other other : 14,97 1702 Other sugars, including chemically pure lactose , maltose, glucose and fructose, in solid form ; sugar syrups; not con ­ taining added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  lactose and lactose syrup (*) : 1702 10 90   other 5,36 2106 Food preparations not elsewhere specified or included : 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51     lactose syrup 5,36 2309 Preparations of a kind used in animal feeding : 2309 10  dog or cat food, put up for retail sale :   containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within codes 1720 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    containing starch, glucose, glucose syrup, maltodex ­ trine or maltodextrine syrup :     containing no starch or containing 10 % or less by weight of starch : 2309 10 15      containing not less than 50 % but less than 75 % by weight of milk products   18 . 12. 91 Official Journal of the European Communities No L 349/25 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 2309 10 19 _____ containing not less than 75 % by weight of milk products     containing more than 10 % but not more than 30 % by weight of starch :  2309 10 39 containing not less than 50 % by weight of milk products     containing more than 30 % by weight of starch : -0 2309 10 59      containing not less than 50 % by weight of milk products -0 2309 10 70 containing no starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup but containing milk products 2309 90  other :   other :    containing starch, glucose, glucose syrup, maltodex ­ trine or maltodextrine syrup falling within codes 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     containing starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup :      containing no starch or containing 10 % or less by weight of starch : 2309 90 35       containing not less than 50 % but less than 75% by weight of milk products 2309 90 39       containing not less than 75 % by weight of milk products      containing more than 10 % but not more than 30 % by weight of starch :  2309 90 49       containing not less than 50 % by weight of milk products _____ containing more than 30 % by weight of starch : -0 2309 90 59       containing not less than 50 % by weight of milk products -0 2309 90 70     containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but con ­ taining milk products  (') The compensatory amount per 100 kilograms net of these products shall be equal to che sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms net of the product multiplied by ECU 0,0428,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kilograms net of the product multiplied by ECU 0,015082. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8. 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29. 12. 1984, p. 65) or those placed under the arrangements laid down in Commission Regula ­ tion (EEC) No 3398/91 (OJ No L 320, 22. 11 . 1991 , p. 16). (3) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms of the product multiplied by ECU 0,0428 ,  an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kilograms net of the product multiplied by ECU 0,165903. No L 349/26 Official Journal of the European Communities 18 . 12. 91 (4) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kilograms of finished product,  an additional amount for each percentage point of sucrose or other sweetening matter content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (*) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount indicated,  an additional amount for each percentage point of sucrose or other sweetening matter content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (*) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms net of the product, multiplied by ECU 0,0428, and  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kilograms net of the product multiplied by ECU 0,165903,  an additional amount for each percentage point of sucrose or other sweetening matter content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. f) The compensatory amount for 100 kilograms net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kilograms of finished product. (8) The compensatory amount for 100 kilograms net of these products shall be equal :  in the case of products falling within CN codes 2309 10 39 and 2309 90 49, to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,16,  in the case of products falling within CN codes 2309 10 59 and 2309 90 59, to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,50 . These amounts are to be granted on exports to Spain by the exporting Member State or charged on imports from Spain by the importing Member State. (') In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3. 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 170210 90. (10) Where the products falling within this code are subject to the measures laid down in Commission Regulations (EEC) No 3143/85 (OJ No L 298, 12. 1 1 . 1985, p. 9), (EEC) No 570/88 (OJ No L 55, 1 . 3. 1988, p. 31 ) or (EEC) No 429/90 (OJ No L 45, 21 . 2. 1990, p. 8), or (EEC) No 863/91 (OJ No L 88, 9. 4. 1991 , p. 1 1 ) or (EEC) No 3378/91 (OJ No L 319, 21 . 11 . 1991 , p. 40) no accession compensatory amount is to apply. (") The accession compensatory amount for products comprising various milk products is equal to the sum of the compen ­ satory amounts applicable to each of the constituents taking account of the quantities incorporated. NB : In the case of goat s and sheep s milk and cream and the cheeses manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goat's milk.